Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 1 of 35

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
TODD LOPEZ, AS PERSONAL
REPRESENTATIVE OF THE WRONGFUL
DEATH ESTATE OF JAMES MATHIS and
DEBORAH MATHIS, individually,
Plaintiffs,

v. Case No.

 

UNITED PARCEL SERVICE OF AMERICA, INC.,
UPS GROUND FREIGHT, INC.,
ATRIX TRUCKING CORP, and
DARWIN CARDENAS-NUNEZ,
Defendants.
NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §§ 1332(a), 1441(a) and (b), and 1446, and the Local Rules of the
United States District Court for the District of New Mexico, Defendants, by and through
undersigned counsel, hereby remove this matter from the First Judicial District Court of the State
of New Mexico, Santa Fe County, to the United States District Court for the District of New
Mexico. In support thereof, Defendants state as follows:

PROCEDURAL HISTORY

1, Plaintiff Todd Lopez, as Personal Representative of the Wrongful Death Estate of
James Mathis, and Plaintiff Deborah Mathis, filed a civil action against UPS Ground Freight, Inc.,
and Darwin Cardenas-Nunez in the State of New Mexico, County of Santa Fe, First Judicial
District Court, captioned Todd Lopez, as Personal Representative of the Wrongful Death Estate of

James Mathis, and Deborah Mathis, Individually, v. UPS Ground Freight, Inc., and Darwin

Cardenas-Nunez, Cause No, D-101-CV-2021-01048. See Compl., attached hereto as Exhibit A.
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 2 of 35

2. Prior to service of the Complaint, Plaintiffs filed a First Amended Complaint,
wherein they assert claims against United Parcel Service of America, Inc. (““UPS-OA”), UPS
Ground Freight, Inc. (“UPS-GF”), Atrix Trucking Corp. (“Atrix”), and Darwin Cardenas-Nunez,
captioned as Todd Lopez, as Personal Representative of the Wrongful Death Estate of James
Mathis, and Deborah Mathis, Individually, v. United Parcel Service of America, Inc., UPS Ground
Freight, Inc, Atrix Trucking Corp., and Darwin Cardenas-Nunez. See Am. Compl., attached
hereto as Exhibit B.

3 Service of the Amended Complaint was accepted by Cardenas-Nunez on June 9,
2021. See Certificate of Service filed June 25, 2021, Exhibit C.

4, UPS-OA was served with the First Amended Complaint on June 1, 2021. See
Certificate of Service filed June 25, 2021, attached as Exhibit D.

s UPS-GF, n/k/a TForce Freight, Inc. (““TForce Freight”), was served with the First
Amended Complaint on June 1, 2021. See Certificate of Service filed June 25, 2021, attached as
Exhibit E. TForce Freight is not a proper party to this matter because, on January 24, 2021, UPS-
OA sold the business of UPS-GF, except for certain assets and liabilities, to non-party TForce
Holdings, Inc. (“TForce Holdings”); the liability, if any, arising from this matter was excluded
from that sale and retained by OPS-OA. TForce Holdings, the owner of the business formerly
known as UPS-GFI, has now changed the name of UPS-GFI to TForce Freight.

6. Atrix received a copy of the First Amended Complaint on June 9, 2021 and was
formally served by a process server on June 22, 2021, attached as Exhibit F.

qs This Notice of Removal is filed in accordance with 28 U.S.C. §§1441(b) and 1446.
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 3 of 35

TIMELINESS OF REMOVAL

8. This Notice of Removal is filed within 30 days of receipt by Defendants of service
of process upon them.

9. Therefore, this Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b).
Moreover, this matter has been pending for less than one year.

BASIS FOR REMOVAL

11. Removal of this matter is proper under 28 U.S.C. §1441 and 28 U.S.C. §1332,
because complete diversity of citizenship exists between Plaintiffs and Defendants, and, based
upon express assertions in the Amended Complaint, the amount in controversy exceeds Seventy-
Five Thousand Dollars ($75,000.00), exclusive of costs and interest.

Diversity of Citizenship

12. For diversity purposes, a person is a “citizen” of the state in which he is domiciled.”
Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir, 1983), Residence is prima facie
evidence of domicile. State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994).

13, Plaintiff Todd Lopez is a resident of Santa Fe, Santa Fe County, New Mexico.
Accordingly, he is a citizen of New Mexico. See Exhibit B at 42.

14. Plaintiff Deborah Mathis is domiciled in and a citizen of Oklahoma. Jd. at 41.

15. | UPS-OA is incorporated in Delaware, with its principal place of business in
Atlanta, Georgia. Accordingly, UPS-OA could be considered a citizen of Delaware or Georgia.
For purposes of removal jurisdiction, UPS-OA is not a citizen of New Mexico.

16. _TForce Freight is incorporated in Virginia, with its principal place of business in
Richmond, Virginia. Accordingly, TForce Freight is a citizen of Virginia. For purposes of

removal jurisdiction, TForce Freight is not a citizen of New Mexico.
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 4 of 35

17. Atrix is incorporated in Florida with its principal place of business in Maitland,
Florida. Accordingly, Atrix is a citizen of Florida. For purposes of removal jurisdiction,
Defendant Atrix is not a citizen of New Mexico.

18. Darwin Cardenas-Nunez is domiciled in and a citizen of Florida.

19. Based upon the foregoing, fand or purposes of removal jurisdiction, complete
diversity exists between Plaintiffs and Defendants.

Amount in Controversy

20, Under 28 U.S.C. §1441(a), “the amount in controversy is ordinarily determined by
the allegations of the complaint, or, where they are not dispositive, by the allegations in the notice
of removal.” Martin v. Franklin Capital Corp., 251 F.3d 1284, 1290 (10th Cir. 2001). The Tenth
Circuit has clarified this standard by stating that the removing defendant “must affirmatively
establish jurisdiction by proving jurisdictional facts that made it possible that $75,000 was in play.
.. [i]t is only the jurisdictional facts that must be proven by a preponderance — not the legal
conclusion that the statutory threshold amount is in controversy.” McPhail, 529 F.3d at 955
(emphasis in original). The Tenth Circuit has noted, however, that a plaintiff cannot avoid removal
merely by not alleging the jurisdictional amount, as such a practice/policy would frustrate the
purpose of diversity jurisdiction, “which is, after all, to protect the out-of-state Defendant.”
McPhail, 529 F.3d at 955.

21. To determine whether the amount in controversy requirement is met, a court may
ageregate actual damages, punitive damages, attorney’s fees and statutorily imposed penalties, if
any, but not interest or costs. Trujillo v. Reynolds, No. CIV 07-1077 JB/RLP, 2008 WL 2323521,
*3 (Jan. 17, 2008).

22. A removing defendant may satisfy its burden by proving jurisdictional facts that

make it possible that more than $75,000 is at issue by “rely[ing] on an estimate of the potential
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 5 of 35

damages from the allegations in the complaint.” Jd. In doing this, the defendant may specify the
numerical value of the damage or may not and just allege that the amount in controversy exceeds
$75,000 by setting out the specific factual allegations supporting that conclusion. Jd. at 956 (citing
Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (Sth Cir. 1999); see also Hanna y. Miller, 163
F.Supp.2d 1302, 1306 (D.N.M. 2001) (stating that courts may consider the substance and nature
of the injuries and damages described in the pleadings and finding significant value in plaintiff's
claims where complaint alleged ‘‘severe injuries” and “permanent impairment”).

23. Here, there is no dispute. In the Amended Complaint, Plaintiff Deborah Mathis
expressly seeks damages in excess of $75,000, including compensatory damages for past and
future medical expenses, past and future physical pain and suffering, past and future mental pain
and suffering, permanent impairment, loss of enjoyment of life, punitive damages, loss of
consortium, and “[o]ther damages to be more fully set forth after discovery is completed.” See
Exhibit B, at § 21. Further, Plaintiff Todd Lopez, for and on behalf the Estate of James Mathis,
seeks additional damages for the “negligence, recklessness and willful and wonton conduct of
Defendants,” including “the value of James Mathis’s life”; his post-accident mental pain and
suffering; his post-accident physical pain and suffering; the value of his lost household services;
punitive damages; and “[o]ther damages to be more fully set forth after discovery is completed.”
See Exhibit B, at ¥ 22.

24, According to the plain language of Plaintiffs” Amended Complaint, the amount in
controversy exceeds $75,000.00, exclusive of interest and costs.

25. Thus, pursuant to 28 U.S.C. § 1332(a), this Court has jurisdiction over this matter,
because the parties hereto are citizens of different states and the amount in controversy, exclusive

of interest and costs, exceeds $75,000.
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 6 of 35

NOTICE OF ADVERSE PARTY AND STATE COURT

25. Defendants, upon filing this Notice of Removal, are filing a copy of this Notice of
Removal with the District Clerk of the First Judicial District Court in the State of New Mexico,
Santa Fe County, in accordance with 28 U.S.C. §1446(d). A copy of the Notice of Filing of Notice
of Removal is attached as Exhibit G.

26. Pursuant to by 28 U.S.C. §1446(d), written notice of removal is being served on
counsel of record.

FILINGS FROM STATE COURT DOCKET

27. Pursuant to D.N.M. LR-CIV 81.1(a) of the Local Civil Rules of the United States
District Court for the District of New Mexico, legible copies of records and proceedings from the
state court action are being filed herewith.

28. Defendants do not waive any and all defenses they have or may have to Plaintiffs’
Amended Complaint, including, without limitation, insufficiency of process, insufficiency of
service of process, lack of jurisdiction and failure to join necessary and indispensable parties.

WHEREFORE, Defendants respectfully request this matter be entered upon the docket of
the United States District Court for the District of New Mexico, pursuant to 28 U.S.C. §§ 1441
and 1446,

Respectfully Submitted,

BUTT THORNTON & BAEHR PC

/s/ Monica R. Garcia

Monica R. Garcia

P.O. Box 3170

Albuquerque, New Mexico 87190

Telephone: (505) 884-0777
Facsimile: (505) 889-8870

mrgarcia@btblaw.com

Attorneys for Defendants
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 7 of 35

I HEREBY CERTIFY that on the 29" day of

June, 2021, I filed the foregoing electronically
through the CM/ECF filing system, which caused the
following parties or counsel to be served by
electronic means, as more fully reflected on the
Notice of Electronic Filing:

David Fadduol - david@df-lawfirm.com

Michael Carr - mcarr@carrcarr.com
Attorneys for Plaintiffs

/s/ Monica R. Garcia
Monica R. Garcia
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 8 of 35

STATE OF NEW MEXICO
COUNTY OF SANTA FE
FIRST JUDICIAL DISTRICT

TODD LOPEZ, AS PERSONAL

REPRESENTATIVE OF THE WRONGFUL

DEATH ESTATE OF JAMES MATHIS and

DEBORAH MATHIS, individually,
Plaintiffs,

VS.

UPS GROUND FREIGHT, INC, and
DARWIN CARDENAS-NUNEZ,

Defendants.

FILED ist JUDICIAL DISTRICT COURT
Santa Fe County

5/5/2021 4:00 PM

KATHLEEN VIGIL CLERK OF THE COURT
Faith Griego

Case assigned to Ellenwood, Kathleen McGarry

No, D-101-CV-2021-01048

PLAINTIFFS’ COMPLAINT

COME NOW the Plaintiffs, by and through their attorneys of record, Law Office of David
Fadduol, LLC (David Fadduol) and Carr and Carr (Michael Carr), and for their causes of action
against the Defendants UPS Ground Freight, Inc. and Darwin Cardenas-Nunez, state as follows:

PARTIES, JURISDICTION, AND VENUE

ll. Deborah Mathis is domiciled in and a citizen of the State of Oklahoma.

2. Todd Lopez, as Personal Representative of the Estate of James Mathis, is a resident
of Santa Fe, Santa Fe County, New Mexico.

3 UPS Ground Freight, Inc. (UPS) is a foreign for-profit corporation that has its
principal place of business in the State of Virginia and is incorporated in the State of Virginia.
UPS may be served through its registered agent: Corporation Service Company, MC-CSC1, 726

E. Michigan Dr., Ste. 101, Hobbs, NM 88240.

EXHIBIT

1A
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 9 of 35

4. Darwin Cardenas-Nunez (Cardenas-Nunez) is domiciled in and a citizen of the
State of Florida.
3 This Court has jurisdiction over this matter because the events and occurrences

giving rise to this action occurred in the State of New Mexico,

6. Venue is proper in Santa Fe County, New Mexico as it is the county in which the
Person Representative resides. NMSA 1978, § 38-3-1.

FACTS

7. This case arises out of an automobile collision that occurred on December 2, 2020,
in the State of New Mexico and County of Cibola.

8. On said date, Cardenas-Nunez was driving a UPS semi-truck in the course and
scope of his employment with UPS.

9. Cardenas-Nunez was driving east on Interstate 40 on snow packed icy roads with
limited visibility.

10. James Mathis and Deborah Mathis were travelling in front of Cardenas-Nunez.

11. A vehicle attempted to merge in front of the Mathis vehicle causing James Mathis
to slow his vehicle down. Cardenas-Nunez did not slow or stop his vehicle in time to avoid
colliding with the Mathis vehicle. Consequently, Cardenas-Nunez struck the rear of the Mathis
vehicle, causing the Mathis vehicle to depart the roadway and flip until it eventually came to rest
upside down.

12. The collision caused the death of James Mathis and also caused Deborah Mathis to

sustain serious injuries.
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 10 of 35

13,

LIABILITY

Cardenas-Nunez caused the collision by his negligence, recklessness, and willful

and wanton conduct as follows:

14,

a. He violated 49 CFR 392.14 by operating the semi-truck in dangerous weather
conditions and by failing to exercise extreme caution;

He failed to keep a safe distance between his vehicle and the Mathis vehicle;

c. He was travelling too fast for the conditions;

He failed to adequately maintain and inspect the vehicle he was driving;

He violated various city ordinances and Statutes of the State of New Mexico,

such as:

ii.

New Mexico Statute Annotated Section 66-8-113 in that he drove the
semi-truck carelessly and heedlessly in willful or wanton disregard of
the rights or safety of others and without due caution and circumspection
and at a speed or in a matter so as to endanger or be likely to endanger
any person or property. Plaintiffs belong to the class of persons to which
this statute was meant to protect and the harm and/or injury incurred is
generally of the type this ordinance seeks to prevent.

New Mexico Statute Annotated Section 66-8-114 in that he drove the
semi-truck without giving his full time and entire attention to the
operation of the vehicle. Plaintiffs belong to the class of persons to
which this statute was meant to protect and the harm and/or injury
incurred is generally of the type this ordinance seeks to prevent.

UPS was negligent, reckless and acted with willful and wanton conduct by

entrusting Cardenas-Nunez with the use of its vehicle when it knew or should have known that

Cardenas-Nunez was not safe to drive the semi-truck, was not competent or fit to drive the semi-

truck, had a propensity for negligent driving, driving while distracted and/or was not sufficiently

trained to drive the semi-truck safely, and entrusted him with driving a semi-truck that was not

adequately equipped, inspected and/or maintained.
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 11 of 35

15. | UPS was negligent per se in allowing Cardenas-Nunez to drive the vehicle without
being qualified and/or trained to safely operate the vehicle, as prohibited by 49 CFR 391.11, and
by failing to have the knowledge of and not complying with all FMCSRs, as required by FMCSR
§ 390.3, and § 390.11, see also FMCSR § 383.110 and § 383.111.

16. UPS was negligent, reckless and acted with willful and wanton conduct by:

a. Failing to adequately train Cardenas-Nunez;
b. Failing to adequately supervise Cardenas-Nunez;
c. Failing in choosing to retain Cardenas-Nunez as an employee.

17. UPS is liable to the Plaintiffs by virtue of respondeat superior due to the acts and
omissions of its employee/agent, Cardenas-Nunez.

18. Each of the above acts and/or omissions were singularly and/or cumulatively a
proximate cause of the incident and the resulting injuries and damages suffered by the Plaintiffs.

DAMAGES

19. Asaresult of the negligence, recklessness and willful and wanton conduct of the
Defendants, Plaintiff Deborah Mathis individually seeks damages in excess of $75,000.00 as
follows:

a. Past medical expenses;

b. Future medical expenses;

c. Past physical pain and suffering;
d. Future physical pain and suffering;
e. Past mental pain and suffering;

f. Future mental pain and suffering;

g. Permanent impairment;
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 12 of 35

h. Loss of enjoyment of life;
i. Punitive damages;
j. Loss of consortium;
k. Other damages to be more fully set forth after discovery is completed.
20.  Asaresult of the negligence, recklessness and willful and wanton conduct of the
Defendants, Todd Lopez as personal representative of the Estate of James Mathis seeks damages
as follows:

a. The mental pain and suffering suffered by James Mathis between the time of
the collision and the time of his death;

b. The physical pain and suffering suffered by James Mathis between the time of
the collision and the time of his death;

c. The value of James Mathis’s life;

d. The value of the lost household services;

e, Punitive damages;

f. Other damages to more fully set forth after discovery is completed.

21. The Defendants’ acts and/or omissions described herein were done with
recklessness and willful and wanton conduct, justifying an award of punitive damages.

22. A corporation may be held liable for punitive damages for the misconduct of its
employees and/or agents. The actions of Defendant UPS's employees and/or agents, taken as a
whole, showed that UPS was malicious, willful, reckless, or wanton, justifying an award of
punitive damages.

23. | Cardenas-Nunez was acting within the scope of his employment with UPS and had
sufficient discretionary or policy-making authority to speak and act for UPS with regard to the

conduct at issue, independent of higher authority.
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 13 of 35

24. UPS authorized, participated in or ratified the conduct of Cardenas-Nunez giving
rise to punitive damages.

25. | A corporation may be held liable for punitive damages for the misconduct of its
employees and/or agents. The actions of Cardenas-Nunez, taken as a whole, showed that his
actions amounted to negligence, recklessness and willful and wanton conduct, justifying an award
of punitive damages.

WHEREFORE, the Plaintiffs pray for judgment against the Defendants for the injuries and
damages set forth above, costs of suit herein incurred, interest and such other and further relief as the
Court deems just and equitable.

Respectfully submitted,
Law Office of David Fadduol, LLC

/s/ David Fadduol

David Fadduol

PO Box 90787
Albuquerque, NM 87199
(505) 355-1316

(505) 355-1945 fax
davidi@df-Jawfirm.com

and
Carr and Carr

é8/ Michael Carr
Michael Carr

4416 S. Harvard Ave.
Tulsa, OK 74135
918-747-1000 (phone)
918-747-7284 (fax)

mcarr@carrcarr.com
Attorneys for Plaintiffs
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 14 of 35

FILED ist JUDICIAL DISTRICT COURT
Santa Fe County
5/20/2021 2:24 PM

STATE OF NEW MEXICO KATHLEEN VIGIL CLERK OF THE COURT
COUNTY OF SANTA FE Tamara Snee
FIRST JUDICIAL DISTRICT

TODD LOPEZ, AS PERSONAL
REPRESENTATIVE OF THE WRONGFUL
DEATH ESTATE OF JAMES MATHIS and
DEBORAH MATHIS, individually,

Plaintiffs,

vs. No. D-101-CV-2021-01048

UNITED PARCEL SERVICE OF AMERICA, INC.,
UPS GROUND FREIGHT, INC.,

ATRIX TRUCKING CORP. and

DARWIN CARDENAS-NUNEZ,

Defendants.
PLAINTIFFS’ AMENDED COMPLAINT
COME NOW the Plaintiffs, by and through their attorneys of record, Law Office of
David Fadduol, LLC (David Fadduol) and Carr and Carr (Michael Carr), and for their causes of
action against the Defendants United Parcel Service of America, Inc., UPS Ground Freight, Inc.,
Atrix Trucking Corp. and Darwin Cardenas-Nunez, state as follows:
PARTIES, JURISDICTION, AND VENUE
1. Deborah Mathis is domiciled in and a citizen of the State of Oklahoma.
Bi Todd Lopez, as Personal Representative of the Estate of James Mathis, is a
resident of Santa Fe, Santa Fe County, New Mexico.
a United Parcel Service of America, Inc. (UPSA) is a foreign for-profit corporation

that has its principal place of business in the State of Georgia and is incorporated in the State of

1 EXHIBIT

1B
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 15 of 35

Delaware. UPSA may be served through its registered agent: CSC of Cobb County, Inc., 192
Anderson Street SE, Suite 125, Marietta, Georgia, 30060.

4. UPS Ground Freight, Inc. (UPSGF) is a foreign for-profit corporation that has its
principal place of business in the State of Virginia and is incorporated in the State of Virginia.
UPS may be served through its registered agent: Corporation Service Company, MC-CSC1, 726
E. Michigan Dr., Ste. 101, Hobbs, NM 88240.

2 Atrix Trucking Corp. (Atrix) is a foreign for-profit corporation that has its
principal place of business in the State of Florida and is incorporated in the State of Florida.
Atrix can be served through its registered agent: Charles E. Joseph, 130 Birchwood Drive.
Maitland, FL 32751.

6, Darwin Cardenas-Nunez (Cardenas-Nunez) is domiciled in and a citizen of the
State of Florida.

if This Court has jurisdiction over this matter because the events and occurrences
giving rise to this action occurred in the State of New Mexico.

8. Venue is proper in Santa Fe County, New Mexico as it is the county in which the
Person Representative resides, NMSA 1978, § 38-3-1.

FACTS

9. This case arises out of an automobile collision that occurred on December 2,
2020, in the State of New Mexico and County of Cibola.

10. On said date, Cardenas-Nunez was driving a UPSA, UPSGF and/or Atrix semi-
truck in the course and scope of his employment and/or agency with UPSA, UPSGF and/or

Atrix.
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 16 of 35

11. Cardenas-Nunez was driving east on Interstate 40 on snow packed icy roads with
limited visibility.

12. James Mathis and Deborah Mathis were travelling in front of Cardenas-Nunez.

13. A vehicle attempted to merge in front of the Mathis vehicle causing James Mathis
to slow his vehicle down. Cardenas-Nunez did not slow or stop his vehicle in time to avoid
colliding with the Mathis vehicle. Consequently, Cardenas-Nunez struck the rear of the Mathis
vehicle, causing the Mathis vehicle to depart the roadway and flip until it eventually came to rest
upside down.

14.__ The collision caused the death of James Mathis and also caused Deborah Mathis
to sustain serious injuries.

LIABILITY

15. | Cardenas-Nunez caused the collision by his negligence, recklessness, and willful

and wanton conduct as follows:

a. He violated 49 CFR 392.14 by operating the semi-truck in dangerous weather
conditions and by failing to exercise extreme caution;

b. He failed to keep a safe distance between his vehicle and the Mathis vehicle;
c. He was travelling too fast for the conditions;
d. He failed to adequately maintain and inspect the vehicle he was driving;

e. He violated various city ordinances and Statutes of the State of New Mexico,
such as:

i. New Mexico Statute Annotated Section 66-8-113 in that he drove the
semi-truck carelessly and heedlessly in willful or wanton disregard of
the rights or safety of others and without due caution and
circumspection and at a speed or in a matter so as to endanger or be
likely to endanger any person or property. Plaintiffs belong to the
class of persons to which this statute was meant to protect and the
harm and/or injury incurred is generally of the type this ordinance
seeks to prevent.
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 17 of 35

ii. New Mexico Statute Annotated Section 66-8-114 in that he drove the
semi-truck without giving his full time and entire attention to the
operation of the vehicle. Plaintiffs belong to the class of persons to
which this statute was meant to protect and the harm and/or injury
incurred is generally of the type this ordinance seeks to prevent.

16. | UPSA, UPSGF and/or Atrix was negligent, reckless and acted with willful and
wanton conduct by entrusting Cardenas-Nunez with the use of its vehicle when it knew or should
have known that Cardenas-Nunez was not safe to drive the semi-truck, was not competent or fit
to drive the semi-truck, had a propensity for negligent driving, driving while distracted and/or
was not sufficiently trained to drive the semi-truck safely, and entrusted him with driving a semi-
truck that was not adequately equipped, inspected and/or maintained.

17. | UPSA, UPSGF and/or Atrix was negligent per se in allowing Cardenas-Nunez to
drive the vehicle without being qualified and/or trained to safely operate the vehicle, as
prohibited by 49 CFR 391.11, and by failing to have the knowledge of and not complying with
all FMCSRs, as required by FMCSR § 390.3, and § 390.11, see also FMCSR § 383.110 and §
383.111.

18. UPSA, UPSGF and/or Atrix was negligent, reckless and acted with willful and

wanton conduct by:
a. Failing to adequately train Cardenas-Nunez;
b. Failing to adequately supervise Cardenas-Nunez;
c. Failing in choosing to retain Cardenas-Nunez as an employee.

19. | UPSA, UPSGF and/or Atrix is liable to the Plaintiffs by virtue of respondeat

superior due to the acts and omissions of its employee/agent, Cardenas-Nunez.

20. Each of the above acts and/or omissions were singularly and/or cumulatively a

proximate cause of the incident and the resulting injuries and damages suffered by the Plaintiffs.
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 18 of 35

al.

DAMAGES

As a result of the negligence, recklessness and willful and wanton conduct of the

Defendants, Plaintiff Deborah Mathis individually seeks damages in excess of $75,000.00 as

follows:

ae

a.

b.

i

k.

Past medical expenses;

Future medical expenses;

Past physical pain and suffering;
Future physical pain and suffering;
Past mental pain and suffering;
Future mental pain and suffering;
Permanent impairment,

Loss of enjoyment of life;
Punitive damages;

Loss of consortium;

Other damages to be more fully set forth after discovery is completed.

As a result of the negligence, recklessness and willful and wanton conduct of the

Defendants, Todd Lopez as personal representative of the Estate of James Mathis seeks damages

as follows:

The mental pain and suffering suffered by James Mathis between the time of
the collision and the time of his death;

The physical pain and suffering suffered by James Mathis between the time of
the collision and the time of his death;

The value of James Mathis’s life;

The value of the lost household services;
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 19 of 35

e. Punitive damages;
f. Other damages to more fully set forth after discovery is completed.

23, The Defendants’ acts and/or omissions described herein were done with
recklessness and willful and wanton conduct, justifying an award of punitive damages.

24. A corporation may be held liable for punitive damages for the misconduct of its
employees and/or agents. The actions of Defendants UPSA, UPSGF and/or Atrix’s employees
and/or agents, taken as a whole, showed that UPSA, UPSGF and/or Atrix was malicious, willful,
reckless, or wanton, justifying an award of punitive damages.

25. | Cardenas-Nunez was acting within the scope of his employment and/or agency
with UPSA, UPSGF and/or Atrix and had sufficient discretionary or policy-making authority to
speak and act for UPSA, UPSGF and/or Atrix with regard to the conduct at issue, independent of
higher authority.

26. | UPSA, UPSGF and/or Atrix authorized, participated in or ratified the conduct of
Cardenas-Nunez giving rise to punitive damages.

27. A corporation may be held liable for punitive damages for the misconduct of its
employees and/or agents. The actions of Cardenas-Nunez, taken as a whole, showed that his
actions amounted to negligence, recklessness and willful and wanton conduct, justifying an
award of punitive damages.

WHEREFORE, the Plaintiffs pray for judgment against the Defendants for the injuries and
damages set forth above, costs of suit herein incurred, interest and such other and further relief as

the Court deems just and equitable.
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 20 of 35

Respectfully submitted,
Law Office of David Fadduol, LLC

/s/ David Fadduol

David Fadduol

PO Box 90787
Albuquerque, NM 87199
(505) 355-1316

(505) 355-1945 fax

riisttaerenestanststeenceeseneesensne: suatsemerstestessne®

Carr and Carr

/s/ Michael Carr
Michael Carr

4416 §. Harvard Ave.
Tulsa, OK 74135
918-747-1000 (phone)
918-747-7284 (fax)

mearr(@carrearr.com
Attorneys for Plaintiffs
Case 1:21-cv-00601-SCY-JHR Document 1

STATE OF NEW MEXICO
COUNTY OF SANTA FE
FIRST JUDICIAL DISTRICT

TODD LOPEZ, AS PERSONAL
REPRESENTATIVE OF THE WRONGFUL
DEATH ESTATE OF JAMES MATHIS and
DEBORAH MATHIS, individually,

Plaintiffs,
vs.
UNITED PARCEL SERVICE OF AMERICA, INC.,
UPS GROUND FREIGHT, INC.,,
ATRIX TRUCKING CORP. and
DARWIN CARDENAS-NUNEZ,

Defendants.

Filed 06/29/21 Page 21 of 35

FILED ist JUDICIAL DISTRICT COURT
Santa Fe County

6/25/2021 7:58 AM

KATHLEEN VIGIL CLERK OF THE COURT
Edith Suarez-Munoz

No. D-101-CV-2021-01048

CERTIFICATE OF SERVICE

THIS IS TO CERTIFY that a copy of the Summons, Complaint, Jury Demand, Affidavit of

Nonadmitted Lawyer, Petition to Appoint Personal Representative, Order Appointing Personal

Representative, and Amended Complaint were served upon Defendant Darwin Cardenas-Nunez by

serving his counsel, Butt, Thorton & Baehr, P.C. (Monica R. Garcia) on June 9, 2021.

Respectfully submitted,

Law Office of David Fadduol, LLC

/s/ David Fadduol

David Fadduol

500 Tijeras Ave. NW
Albuquerque, NM 87102
(505) 355-1316

(505) 355-1945 fax
davidi@df-lawfirm.com

 

and

Page 1 of 2

EXHIBIT

ic
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 22 of 35

Carr and Carr

Michael Carr

4416 S. Harvard Ave.
Tulsa, OK 74135
918-747-1000 (phone)
918-747-7284 (fax)

mcarna@carrcair.com
Attorneys for Plaintiffs

CERTIFICATE OF SERVICE

[hereby certify that on June 25, 2021, I filed the foregoing electronically through the Odyssey
system, which caused all parties and counsel of record to be served by electronic means.

/s/ David Fadduol
David Fadduol

Page 2 of 2
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 23 of 35

FILED 1st JUDICIAL DISTRICT COURT
Santa Fe County
6/25/2021 7:58 AM

STATE OF NEW MEXICO KATHLEEN VIGIL CLERK OF THE COURT
COUNTY OF SANTA FE Edith Suarez-Munoz
FIRST JUDICIAL DISTRICT

TODD LOPEZ, AS PERSONAL
REPRESENTATIVE OF THE WRONGFUL
DEATH ESTATE OF JAMES MATHIS and
DEBORAH MATHIS, individually,

Plaintiffs,

vs. No. D-101-CV-2021-01048

UNITED PARCEL SERVICE OF AMERICA, INC.,
UPS GROUND FREIGHT, INC,,

ATRIX TRUCKING CORP. and

DARWIN CARDENAS-NUNEZ,

Defendants.
CERTIFICATE OF SERVICE

THIS IS TO CERTIFY that a copy of the Summons, Complaint, Jury Demand, Affidavit of
Nonadmitted Lawyer, Petition to Appoint Personal Representative, Order Appointing Personal
Representative, and Amended Complaint were served upon Defendant United Parcel Service of
America, Inc. by certified mail. Attached as Exhibit 1 is the completed United States Postal Service
Certified Mail Return Receipt Card.

Respectfully submitted,
Law Office of David Fadduol, LLC

é8/ David Fadduol

David Fadduol

500 Tijeras Ave. NW
Albuquerque, NM 87102
(505) 355-1316

(505) 355-1945 fax

davidiadf-lawfirm.com

and

Page | of 2
EXHIBIT

7D
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 24 of 35

Carr and Carr

Michael Carr

4416S, Harvard Ave.
Tulsa, OK 74135
918-747-1000 (phone)
918-747-7284 (fax)

meanrtacarrearr.com

Attorneys for Plaintiffs

CERTIFICATE OF SERVICE

I hereby certify that on June 25, 2021, I filed the foregoing electronically through the Odyssey
system, which caused all parties and counsel of record to be served by electronic means.

{s/ David Faddiol
David Fadduol

Page 2 of 2
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 25 of 35

“ dioey canes og

HORUS S eanpeHEis Cy Sanyo DEPUNSAH BEVY POUEID 1)

Masaied: SHEP) PEE £7,

PARUEOY Ieyy PemINOIE D conged peminsey BINmUaS ENey O
: aL pas Bey cunpeubys inp

 

ee 9808-000-Z0-DeGL.NSu ONE Ane “| Lee WHO Se

Re Behe ans? “nooo OSEo Tedd

 Aemeg peruse EES at ees fay

   

, geo See le cc

Tn ia

 

; Greed bev Avena . odAy eames | S

 

 

LIsiHXxXa

ONC]  <Mope ssappe Aner aus Saag
Sa, Ch 21 wish Woy jueP Seine Aeon St gy:

oe Livvis 2 t9 If

eo
eo es
get £2 : oa,
Bp apy Che
/ fo
ce hate ol At wie TN OT
ae oie - i 55° on ae o 4 Z

“rc BasseIpey sion aie

 

| oo :
: MOANsG 16 erg 'D Run Suey Rapensoss 3
; Sessapny [] : foes

aeay fy

  

 

 

 

 

  

ee “spnusd soads p jvaip-euy uo9
” Seosid jeu Ay Jo OG Bul OL DuRo SAB YSPHY

“ROA O] PAGO OU] WUNJe) UES OA JUL CS:
Ssiensi Uj} UO Sseuppe pu SUreU INA JUHI

 
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 26 of 35

Uf fgqeerebeagh pgeefect tf foPefeptag tye tfppalbe ff tees fy pal ffs

 

 

LZHER vane wbobray
ay 74 tide: 625

{W Br "O BOLAISS JESOd
oXO SIU} Ul gh+d[Z Pue ‘ssauppe ‘eweU INOA Jud aseajq JEpUas » Sa}FS payluy

 

 

OF-D “ON Hue

pied saay 9 eBejsog
EW SS2/9-1SJ14

 

 

 

 

 

TO bOTS P20T 2299 2Ohb ObSb

sdsni

     
  

          

    

Ht
1

 

 

 

 

 

 

 

 

 

 

 

 

 

  

ted |

HLL Te
ee 5 3-)
oh So

     

oti

  
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 27 of 35

FILED ist JUDICIAL DISTRICT COURT
Santa Fe County
6/25/2021 7:58 AM

STATE OF NEW MEXICO KATHLEEN VIGIL CLERK OF THE COURT
COUNTY OF SANTA FE Edith Suarez-Munoz
FIRST JUDICIAL DISTRICT

TODD LOPEZ, AS PERSONAL
REPRESENTATIVE OF THE WRONGFUL
DEATH ESTATE OF JAMES MATHIS and
DEBORAH MATHIS, individually,

Plaintiffs,

VS. No. D-101-CV-2021-01048

UNITED PARCEL SERVICE OF AMERICA, INC.,
UPS GROUND FREIGHT, INC.,

ATRIX TRUCKING CORP. and

DARWIN CARDENAS-NUNEZ,

Defendants.
CERTIFICATE OF SERVICE

THIS IS TO CERTIFY that a copy of the Summons, Complaint, Jury Demand, Affidavit of
Nonadmitted Lawyer, Petition to Appoint Personal Representative, Order Appointing Personal
Representative, and Amended Complaint were served upon Defendant UPS Ground Freight, Inc.
by certified mail. Attached as Exhibit 1 is the completed United States Postal Service Certified Mail
Return Receipt Card.

Respectfully submitted,

Law Office of David Fadduol, LLC
/s/ David Fadduol

David Fadduol

500 Tijeras Ave. NW

Albuquerque, NM 87102

(505) 355-1316

(505) 355-1945 fax
davidf@df-lawfirm.com

 

and

Page 1 of 2
EXHIBIT

ie
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 28 of 35

Carr and Carr

Michael Carr

4416 S. Harvard Ave.
Tulsa, OK 74135
918-747-1000 (phone)
918-747-7284 (fax)

mcar@ecarrearr.com
Attorneys for Plaintiffs

CERTIFICATE OF SERVICE

I hereby certify that on June 25, 2021, I filed the foregoing electronically through the Odyssey
system, which caused all parties and counsel of record to be served by electronic means.

(sf David Fadduoal
David Fadduol

Page 2 of 2
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 29 of 35

saitsiaink bas ons caress acice hn op sain Gaiden hie eae eon

 

 

 

 

 

 

 

 

 

 

 

   

- {ise wrey onsewiog ae es06-000-20- Sco a wio4 So
3 Rae paeasoy dea eeddeset PEEES shea ates rjoveill sequin sony 2
LOREUNROg SIBLING, LAER UG ISPD, : =
sa EUUMOD euTGEOS F] frensscy panes HEME CaS < BY SELS S80; zs99. SOrK OBSS
somseniceee  Smaermmmenereye il 1
sulle RE POISE T en 3
eee Bo7 2B pane oe
: ee My
os Eres, ee é
es Lia ay we seers fue,
“Sr 135 5. ~ 26
: it fey dats sas Tat sate 3
on CF. wojeq sseuspe Wenepiaue gaps oy #
ee 44 way way qwessUP ssoIppE LON¥eD §} ‘a = iO) PEssaipoy Senne *E
[ef Ze : : 7 Gurley fe an 8
hronssa w eeao | Seog ides ota. jo yoEe sup o} Des sup enya
Sasi El . "NOK C3 BIBS Bip LUN}Ss VED Om JEYS. OS
ety Gh asioAal ep Uc seaippe: pla Sitar MOA, wd

 

 

 
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 30 of 35

TAR afolyUesageeg foe] le fpeedelplyLang tf ffoee pete fly

 

 

2a/2R ww ‘rabeobog 7

“IV “Daly Sasa! Le CPS

V140°G

BIAS [E}SOg

 

2X07 SI} Ul e+dlZ pur 'SSelppe "aWeU INOA quLd eSealy OPUaS s9je}S poyun,

 

 

 

OLD “ON WuwWed

PIE Saaz 9 abeyso4
WEIN SSE}Q-JSI1-4

 

 

 

bh OTS G20T 2299 2Ohb ObSb

| uu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 31 of 35

FILED 1st JUDICIAL DISTRICT or

Santa Fe Coun
6/25/2021 toe 3 AM
KATHLEEN VIGIL CLERK OF THE COURT

_ Edith Suarez-Munoz
STATE OF NEW MEXICO, COUNTY OF SANTA FE
FIRST FUDICIAL DISTRICT

TODD LOPEZ, AS PERSONAL REPRESENTATIVE OF
YHE WRONGFUL DEATH ESTATE GF JAMES
MATHIS and DEBORAH MA'THIS, individually,

Plaintiffs) ¢ Pedioner(s)
v, Case Now: D-1OL-CY¥-2021-01048

UNITED PARCEL SERVICE OF AMERICA, ENC. UPS
GROUND FREIGHT, INC... ATREX TRUCKING CORP.
and DARWIN CARDENAS-NUNEZ,

Defendant(s} / Respondent(s)

I, Treasure Holmes, being duly sworn, state:

J ar 18 years or older and not a party to this action or a member of a corporation or organization thal
is a party to this action.

I served the following documents on Atrix Tracking Corp. in Semmole County, FL on June 22, 202)
at 10:34 am at 130 Birchwood Dr., Maitland, FL 32751 by leaving the following documents with
Charles Joseph who as Servee at Atrix Trucking Corp is authorized by appointment or by law to
receive service of process for Atrix Trucking Corp..

SUMMONS: PLAINTIFFS’ AMENDED COMPLAINT; DEMAND FOR TRIAL BY JURY;
PLAINTIFFS’ COMPLAINT; ORDER APPOINTING PERSONAL REPRESENTATIVE FOR
JAMES MATHIS, DECEASED, TN ACCORDANCE WITH NMSA 1978 § 41-2-1 ET SEQ.;
PETITION TO APPOINT PERSONAL REPRESENTATIVE TO PURSUE WRONGFUL DEATH
CLAIM IN ACCORDANCE WITH NMSA 1978 § 41-2-1 et seq; AFFIDAVIT OF NON-
ADMITTED LAWYER.

Additional Description:
Mr, Josepk: said that he was aware of the documents and accepted the service.

White Male, est, age 50, glasses: N, Black. hair, 200 Ibs to 220 Ibs, 3' 6” to 5' 9",
Geolecation of Serve: hutp://maps.google.convmaps 27q"28.640883 1973,-81.35 19770506

Photograph: See Exhibit t

EXHIBIT

ioe
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 320f35 . | 7." |.

 

anwar

Signature
Treasure Holmes
(321) 278-5286

ODER tute tea

+ .
Subseribed and sworn to before mie this 2B ay of ct one

Veasure. Lm » ls

Witness my hand and official seal.

My commission expires;

     

fi ESTATE OF FLORIDA
emi. Camm GG958704
FS” Expires 3/4/2024
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 34 of 35

STATE OF NEW MEXICO
COUNTY OF SANTA FE
FIRST JUDICIAL DISTRICT COURT

TODD LOPEZ, AS PERSONAL
REPRESENTATIVE OF THE WRONGFUL
DEATH ESTATE OF JAMES MATHIS and
DEBORAH MATHIS, individually,
Plaintiff,
Vv. Case No. D-101-CV-2021-01048

UNITED PARCEL SERVICE OF AMERICA, INC.,
UPS GROUND FREIGHT, INC.,
ATRIX TRUCKING CORP, and
DARWIN CARDENAS-NUNEZ,
Defendants.
NOTICE OF FILING OF NOTICE OF REMOVAL
TO THE DISTRICT COURT CLERK:

PLEASE TAKE NOTICE that on June 29, 2021, Defendants, by their attorneys Butt
Thornton & Baehr PC, noticed removal of the above-captioned case to the United States District
Court for the District of New Mexico by filing a Notice of Removal in that Court. A copy of the
Notice of Removal is attached hereto. Accordingly, and pursuant to 28 U.S.C. § 1446(d), this
Court may proceed no further unless and until the case is remanded.

Respectfully Submitted,

BuTT THORNTON & BAEHR PC

/s} Monica R. Garcia

Monica R. Garcia

P.O. Box 3170

Albuquerque, New Mexico 87190

Telephone: (505) 884-0777
Facsimile: (505) 889-8870

mrgarcia@btblaw.com

Attorneys for Defendants

EXHIBIT

1G
Case 1:21-cv-00601-SCY-JHR Document1 Filed 06/29/21 Page 35 of 35

I HEREBY CERTIFY that on the 29" day of

June, 2021, I filed the foregoing electronically
through the electronic filing system, which caused the
following parties or counsel to be served by
electronic means, as more fully reflected on the
Notice of Electronic Filing:

David Fadduol - david@df-lawfirm.com

Michael Carr - mearr@carrcarr.com
Attorneys for Plaintiffs

/s/ Monica R. Garcia
Monica R. Garcia
